         Case 1:06-cr-00591-LAP Document 357 Filed 08/03/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                                  06 Cr. 591 (LAP)
          -versus-
                                                         ORDER
VICTOR MARTINEZ,

                 Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The Court is in receipt of Mr. Martinez’s letter stating

that he never received a copy of the Government’s opposition to

his motion for early release (dkt. no. 355) and the Government’s

letter explaining that it failed to mail Mr. Martinez a copy of

its opposition (dkt. no. 356).         Mr. Martinez’s time to reply to

the Government’s opposition is extended to August 28.             The Clerk

of the Court shall mail a copy of this order to Mr. Martinez.


SO ORDERED.

Dated:     August 3, 2020
           New York, New York


                                           ____________________________
                                           LORETTA A. PRESKA, U.S.D.J.
